As filed with the Securities and Exchange Commission on November 14, 2014 Registration No. 333-192141 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LIBERTY STAR URANIUM & METALS CORP. (Exact Name of Registrant in its Charter) Nevada 90-0175540 (State or other Jurisdiction of (Primary Standard Industrial Classification (IRS Employer Identification No.) Incorporation) Code) 5utler Lane, Tucson, Arizona 85712 (520) 731-8786 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Nevada Agency and Transfer Company 50 West Liberty Street Suite 880 Reno, NV 89501 (775) 322-0626 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Bernard Pinsky Clark Wilson LLP est Georgia Street Vancouver, British ColumbiaV6C 3H1Canada Tel. No.: (604) 687-5700 Fax No.: (604) 687-6314 Approximate date of commencement of proposed sale to the public: Not applicable Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T (Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIES Liberty Star Uranium & Metals Corp., a Nevada corporation (the “Registrant”), files this Post-Effective Amendment (the “Post-Effective Amendment No. 1”) to the Registration Statement on Form S-1 No. 333-192141 (the “Registration Statement”) and declared effective by the Securities and Exchange Commission on January 27, 2014, to deregister all its unsold securities thereunder. The Registration Statement filed with the Securities and Exchange Commission on January 21, 2014, registered the Registrant’s sale of 244,500,000 shares of its common stock, par value $0.00001 per share, issuable pursuant to the KVM Investment Agreement. Of the 244,500,000 shares of common stock registered, 210,285,774 have not been sold.Accordingly, pursuant to this Post Effective Amendment No. 1, these remaining shares shall be deregistered. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Post-Effective Amendment No.1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Tucson, State of Arizona, on November 14, 2014. LIBERTY STAR URANIUM & METALS CORP. By: /s/ James Briscoe Name:James Briscoe Title:Chief Executive Officer and Chief Financial Officer (Principal Executive and Principal Financial and Accounting Officer) Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. 2 In accordance with the requirements of the Securities Act of 1933, this Registration Statement on Form S-1 has been signed by a majority of the board of directors and on the dates indicated. Signature Date /s/ James Briscoe November 14, 2014 James Briscoe /s/ Gary Musil November 14, 2014 Gary Musil /s/ Peter O’Heeron November 14, 2014 Peter O’Heeron /s/ Brett Gross November 14, 2014 Brett Gross 3
